DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 9 is objected to because of the following informalities:  
In claim 9, line 5 “second curved guide” should read “a second curved guide”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over SALES CASALS (US Patent Application Publication 20160036160 A1) in view of Maestranzi (US Patent 6745911 B1).
As per claim 1, SALES CASALS teaches a connector 16, for connecting underwater cables (see paragraph [0007]), the connector 16 comprising: a connection housing 11 in which the underwater cables (see paragraph [0007]) enter parallel to each other and parallel to a first direction (along center line seen in figure 8), and a handling bar 26 connected to the connection housing 11.
SALES CASALS does not teach, a handling bar connected to the connection housing by a link hinged along an axis perpendicular to the first direction.
Maestranzi teaches a handling bar 190 connected to the connection housing 244 by a link 240 hinged (along 240) along an axis (along 204) perpendicular to the first direction (along 100).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of SALES CASALS in view of Maestranzi a handling bar connected to the connection housing by a link hinged along an axis perpendicular to the first direction.
The motivation to combine the teachings of SALES CASALS in view of Maestranzi would have been to provide an action of a safety release of the cable (see column 5-6, lines 63-67 and 1-3).
As per claim 2, SALES CASALS teaches a connector 16, wherein the link 34 comprises opposing symmetrical protruding parts (along 13) of the connection housing 11.  
As per claim 3, SALES CASALS teaches a connector 16, wherein the handling bar 26 has a general U-shape (along 26), the handling bar 26 comprising two branches (adjacent to 26) engaged on either side of the connection housing 11.  
As per claim 4, SALES CASALS teaches a connector 16, wherein the branches of the handling bar 26 each have a connecting end (wherein 26 and 13 meet).
SALES CASALS does not teach, wherein the branches of the handling bar each have a connecting end that is hinged on the connection housing by the link.
Maestranzi teaches wherein the branches (192, 194) of the handling bar 190 each have a connecting end (along 204) that is hinged (along 240) on the connection housing 244 by the link 240.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of SALES CASALS in view of Maestranzi wherein the branches of the handling bar each have a connecting end that is hinged on the connection housing by the link.
The motivation to combine the teachings of SALES CASALS in view of Maestranzi would have been to provide an action of a safety release of the cable (see column 5-6, lines 63-67 and 1-3).
As per claim 5, SALES CASALS teaches a connector 16, wherein the link 34 comprises opposing symmetrical protruding parts (along 13) of the connection housing 11, and a connecting orifice (distal ends wherein 26 rest) formed in each of the connecting ends (wherein 26 and 13 meet), each of the protruding parts (along 13) being engaged in the respective connection orifice.  
As per claim 6, SALES CASALS teaches a connector 16, wherein the handling bar 26 is connected to at least one handling cable 40.  
As per claim 7, SALES CASALS teaches a connector 16, further comprising at least one ballast mass (within 11) removably connected to the connection housing 11.  
As per claim 8, SALES CASALS teaches a handling system (seen in figure 4), for the connector, the handling system (seen in figure 4) comprising: an actuator configured to actuate the connection housing 11, the actuator being connected to a handling cable 40 and a curved ramp (seen in figure 7, along 40) configured to move the connection housing 11 between a first supine storage position M2 and a second upright position M1 for submersion/retrieval, during operation (see paragraph [0059]).
SALES CASALS does not teach, by pivoting about an axis of the hinged link of the connection housing on the handling bar.
Maestranzi teaches by pivoting (along 240) about an axis (along 204) of the hinged (along 240) link of the connection housing 244 on the handling bar 190.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of SALES CASALS in view of Maestranzi by pivoting about an axis of the hinged link of the connection housing on the handling bar.
The motivation to combine the teachings of SALES CASALS in view of Maestranzi would have been to provide an action of a safety release of the cable (see column 5-6, lines 63-67 and 1-3).
As per claim 10, SALES CASALS teaches a marine platform, comprising: the handling system (seen in figure 4).
As per claim 11, SALES CASALS teaches a connector 16, wherein the handling bar 26 has a general U-shape (along 26), the handling bar 26 comprising two branches (adjacent to 26) engaged on either side of the connection housing 11.  
As per claim 12, SALES CASALS teaches a connector 16, wherein the handling bar 26 is connected to at least one handling cable 40.  
As per claim 13, SALES CASALS teaches a connector 16, wherein the handling bar 26 is connected to at least one handling cable 40.  
As per claim 14, SALES CASALS teaches a connector 16, wherein the handling bar 26 is connected to at least one handling cable 40.  
As per claim 15, SALES CASALS teaches a connector 16, wherein the handling bar 26 is connected to at least one handling cable 40.  
As per claim 16, SALES CASALS teaches a connector 16, further comprising at least one ballast mass (within 11) removably connected to the connection housing 11.
As per claim 17, SALES CASALS teaches a connector 16, further comprising at least one ballast mass (within 11) removably connected to the connection housing 11.
As per claim 18, SALES CASALS teaches a connector 16, further comprising at least one ballast mass (within 11) removably connected to the connection housing 11.
As per claim 19, SALES CASALS teaches a connector 16, further comprising at least one ballast mass (within 11) removably connected to the connection housing 11.
As per claim 21, SALES CASALS teaches a connector 16, connecting underwater cables (see paragraph [0007]), the connector 16 comprising: a connection housing 11 in which the underwater cables (see paragraph [0007]) enter parallel to each other and parallel to a first direction (along center line seen in figure 8); and a handling bar 26 connected to the connection housing 11, the handling bar 26 having a general U-shape (along 26), the handling bar 26 comprising two branches (adjacent to 26) engaged on either side of the connection housing 11, and a plurality of cable fixing members (along the end portions of 26), each of cable fixing members (along the end portions of 26) being in an extension of a respective one of the branches (adjacent to 26); and two handling cables 40, each of the handling cables 40 extending between a distal end (of 26) connected to one of the cable fixing members (along the end portions of 26) and a proximal end (along 40) connected to the other one of the handling cables 40.   
SALES CASALS does not teach, a handling bar connected to the connection housing by a link hinged along an axis perpendicular to the first direction.
Maestranzi teaches a handling bar 190 connected to the connection housing 244 by a link 240 hinged (along 240) along an axis (along 204) perpendicular to the first direction (along 100).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of SALES CASALS in view of Maestranzi a handling bar connected to the connection housing by a link hinged along an axis perpendicular to the first direction.
The motivation to combine the teachings of SALES CASALS in view of Maestranzi would have been to provide an action of a safety release of the cable (see column 5-6, lines 63-67 and 1-3).
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As per claim 9, The prior art does not disclose or suggest: wherein the curved ramp comprises a first portion forming a ramp for the connection housing, and a second curved guide portions of the hinged link of the connection housing on the handling bar, the second curved guide portions being disposed on opposite sides of the first portion.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON R BURGOS-GUNTIN whose telephone number is (571)270-0574. The examiner can normally be reached 9:00am-5:00PM, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A. Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson R. Burgos-Guntin/Examiner, Art Unit 2831   
/ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831